290 F.2d 387
110 U.S.App.D.C. 196
George T. WADE et al., Appellants,v.Oscar J. LANE, Appellee.
No. 16204.
United States Court of Appeals District of Columbia Circuit.
Argued April 28, 1961.Decided May 11, 1961.

Mr. Laurence T. Scott, Washington, D.C., with whom Mr. Denver H. Graham, Washington, D.C., was on the brief, for appellants.
Mr. Howard J. McGrath, Washington, D.C., submitted on the brief for appellee.
Before WILBUR K. MILLER, Chief Judge, and EDGERTON and PRETTYMAN, Circuit Judges.
PER CURIAM.


1
George T. Wade was an attendant in an ambulance which was struck by Lane's car.  He sued for damages, claiming to have sustained back injuries which for some time prevented him from operating his taxicab.  His wife, Marguerite E. Wade, joined as plaintiff, suing for loss of consortium.  The jury found for the appellee.


2
Appellant's application for a 'hacker's license,' filed some months before the end of the alleged period of disability, which stated his physical fitness, was received in evidence against him.  He concedes it was admissible, but contends, as the sole ground for reversal on appeal, that it was prejudicial error to receive in evidence the reverse side of his application, which was a certificate from his own physician that a physical examination revealed no disability.  On the face of the application, appellant adopted the information shown on the reverse side.


3
We find no error.


4
Affirmed.